             Case 2:12-cr-00418-JS Document 772 Filed 10/12/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                         :         CRIMINAL ACTION
                                                     :         No. 12-418-2
        v.                                           :
                                                     :         CIVIL ACTION
    MARLON GRAHAM                                    :         No. 17-3559


                                               ORDER

        AND NOW, this 12th day of October, 2020, upon consideration of Defendant Marlon

Graham’s pro se Motion to Vacate, Set Aside, or Correct a Sentence By a Person in Federal

Custody Pursuant to 28 U.S.C. § 2255, and the government’s response in opposition, and for the

reasons set forth in the accompanying Memorandum, it is ORDERED:

             •   Graham’s Motion to Vacate, Set Aside or Correct a Sentence (Document 660) is

                 DENIED;

             •   Graham’s Motion for Default Judgment (Document 737) is DENIED;1

             •   A certificate of appealability shall not issue; and

             •   The Clerk of Court is DIRECTED to mark the above-captioned civil case

                 CLOSED.

                                                     BY THE COURT:
                                                     _.


                                                     /s/ Juan R. Sánchez
                                                     Juan R. Sánchez, C.J.




1
  In August 2019, Graham filed a motion for default because the government had not responded to
his motion to vacate. However, before Graham filed this motion, the Court set a new deadline for
the government’s response. Because the government filed its response before that deadline, the
Court denies Graham’s motion for default.
